 Case 2:21-cv-07381-JMV-MF Document 3 Filed 06/14/21 Page 1 of 4 PageID: 29




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                :
KENNETH MARCANO,                                :
                                                :
                        Plaintiff,              :                   Civil Action No.
                                                :                21-7381 (JMV) (MF)
                        v.                      :
                                                :                      OPINION
UNITED STATES OF AMERICA,                       :
                                                :
                        Defendant.              :
                                                :
VAZQUEZ, District Judge:

        Plaintiff, a federal pretrial detainee, is proceeding pro se with a civil rights Complaint. For

the reasons follow, the Court dismisses with prejudice Plaintiff’s claims against the United States.

    I. BACKGROUND

        This case arises from Plaintiff’s federal pretrial detention at the Essex County Correctional

Facility, in Newark, New Jersey. Plaintiff names only the United States as a Defendant in this

matter. (D.E. 1.) Plaintiff lists a myriad of civil rights claims but the thrust of the Complaint alleges

that the Government violated his speedy trial rights through this Court’s COVID-19 pandemic

related standing orders. Plaintiff also complains of the various pandemic related restrictions at the

jail such as limited visitation, religious services, legal research time, and medical care, as well as

slow mail, lockdowns, and a lack of access to attorneys. (D.E. 1, at 5–6, 15.)

        In March of 2021, Plaintiff filed the instant Complaint. In terms of relief, Plaintiff seeks

monetary damages and four days of jail credit for every day in detention “during the period of

March 15, 2020 to present.” (Id. at 9.)
 Case 2:21-cv-07381-JMV-MF Document 3 Filed 06/14/21 Page 2 of 4 PageID: 30




   II. STANDARD OF REVIEW

          District courts must review complaints in civil actions in which a prisoner files suit against

“a governmental entity or officer or employee of a governmental entity,” and in actions where the

plaintiff is proceeding in forma pauperis. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(a). District

courts must sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. See 28 U.S.C. §§ 1915A(b), 1915(e)(2). When considering a dismissal for failure to state a

claim on which relief can be granted, courts apply the same standard of review as that for

dismissing a complaint under Federal Rule of Civil Procedure 12(b)(6). Schreane v. Seana, 506

F. App’x 120, 122 (3d Cir. 2012).

          Consequently, to survive sua sponte screening for failure to state a claim, the complaint

must allege “sufficient factual matter” to show that the claim is facially plausible. See Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the [alleged] misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Moreover, while courts liberally construe pro se pleadings, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d

239, 245 (3d Cir. 2013) (citation omitted).

   III.      DISCUSSION

          Plaintiff brings this action pursuant to Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1971), raising a number of federal civil rights claims, as well

as various state law claims (D.E. 1.)




                                                    2
 Case 2:21-cv-07381-JMV-MF Document 3 Filed 06/14/21 Page 3 of 4 PageID: 31




       Plaintiff, however, has only sued the United States. To be liable under Bivens, a defendant

must be a “person.” The Third Circuit has held in Jaffee v. United States, 592 F.2d 712, 717–18

(3d Cir. 1979), that sovereign immunity bars Bivens claims against the United States unless

the United States explicitly waives its immunity, and accordingly, it is not a “person” amenable to

suit under Bivens. See, e.g., Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 72 (2001); Lewal v. Ali,

289 F. App’x 515, 516 (3d Cir. 2008). Stated differently, “the United States is not subject to suit

for constitutional torts, including the civil rights claims Plaintiff seeks to raise, and is entitled to

absolute sovereign immunity in this matter.” See, e.g., Edward Pittman, v. United States, No. 21-

10123, 2021 WL 2260518, at *2 (D.N.J. June 2, 2021) (footnote omitted).

       Similarly, as to Plaintiff’s state law claims, he cannot sue the federal government on these

claims absent an explicit waiver of sovereign immunity. United States v. Dalm, 494 U.S. 596, 608

(1990); Kabakjian v. United States, 267 F.3d 208, 211 (3d Cir. 2001). “Sovereign immunity not

only protects the United States from liability, it deprives a court of subject matter jurisdiction over

claims against the United States.” Richards v. United States, 176 F.3d 652, 654 (3d Cir. 1999)

(citing United States v. Mitchell, 463 U.S. 206, 212 (1983)). Consequently, this Court lacks subject

matter jurisdiction over Plaintiff’s claims because the Government has not explicitly waived

sovereign immunity as to those claims.

        Additionally, although the dismissal of the only Defendant in this case is sufficient to

resolve this case, the Court will briefly address Plaintiff’s request for extra jail credits. In his

Complaint, Plaintiff seeks four extra jail credits for every day spent in detention during the

pandemic. (D.E. 1, at 9.) Detainees may not, however, use a civil rights complaint to “challenge

the fact or length of [their] detention.” Pittman, 2021 WL 2260518, at *2. Rather, detainees must

raise any claim “which would impugn or otherwise overturn the fact or length of . . . detention . .



                                                   3
 Case 2:21-cv-07381-JMV-MF Document 3 Filed 06/14/21 Page 4 of 4 PageID: 32




. via a criminal motion or a habeas petition.” Id. (citing Wilkinson v. Dotson, 544 U.S. 74, 81–82

(2005); Edwards v. Balisok, 520 U.S. 641, 643–48 (1997)). As a result, the Court would dismiss

Plaintiff’s request for additional jail credits for that reason as well.

          Accordingly, the Court will dismiss Plaintiff’s claims against the United States with

prejudice. If Plaintiff believes he can state a claim against a proper defendant, i.e., one who is not

immune from suit, he may file a new complaint under a new docket number.

    IV.     CONCLUSION

          For the reasons set forth above, the Court will dismiss with prejudice Plaintiff’s claims

against the United States. An appropriate Order follows.

Dated:


                                                                 JOHN MICHAEL VAZQUEZ
                                                                 United States District Judge




                                                    4
